DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement

2.    The information disclosure statement (IDS) submitted on 7/20/21 the information disclosure statement was considered by initialing the PTO Form 1449.
Response to Amendment
3.	Applicant’s amendment filed on 10/01/21 have been entered. 
	Claims 2 and 11 are canceled.
	Claims 1, 3 - 10, 12 -15 are pending in the application.
In response to applicant’s amendment and persuasive arguments, all the prior art rejection has been withdrawn.  
Response to Argument 
4.	Applicant’s arguments, see page 6- 7, of the remarks, filed  10/01/21, with respect to claims 1, 4 - 5, 7 -10, 13 - 16  have been fully considered and are persuasive. The rejection of claims   1, 4 - 5, 7 -10, 13 - 16   has been withdrawn. 
Applicant’s arguments see page 6 - 7, of the remarks, filed 10/01/21, with respect to the rejection have been fully considered and are persuasive. Rejection of  Claims  1, 4 - 5, 7 -10, 13 - 16   under 103 rejection, has been withdraw and claims 1, 3 - 10, 12 -15 are now allowed. 


					Allowable Subject Matter
5.	The following is an examiner’s statement of reasons for allowance:
 Claims 1, 3- 10, 12-15 are allowed and renumber as 1- 14. 
In response to applicant’s amendment to independent claims 1 and 10 by including the allowable subject matter as indicated in paragraph 5 of the last Office action mailed 7/9/21, the rejection of claims 1, 4 - 5, 7 -10, 13 - 16  under 35 USC §103 has been withdrawn. Therefore, all the pending claims 1, 3- 10, 12-15 are allowed.
Claims 3- 9, 15 these claims are also allowed, as they are dependent from claim
1.
Claims 12- 14, 16 these claims are also allowed, as they are dependent from 
Claim 10.
6.	 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance,”






Contact information
7. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEELA C. CHAWAN whose telephone number is (571)272-7446, The examiner can normally be reached on 7.30- 5,00. If attempts to reach the examiner by telephone are unsuccessful, the examiners supervisor, Chan Park can be reached on 571 -272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300, Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http:Apalr-dlrect.uspto.gov Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 868-217-9197 (toll-free)? If you would like assistance from a USPTO Customer-Service Representative or access to the automated Information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

/Sheela C Chawan/
Primary Examiner, Art Unit 2669